The facts of the case are clearly and fairly stated in the opinion of the majority of the court and need not be here re-stated except as incidentally necessary to a proper understanding of my views.
It is conceded that under the statute appellant is not liable unless it comes clearly within subdivision 2 of Article 3017 of our Revised Statutes, and unless it was negligent in respect to some matter or thing which it was itself, by its charter obligations, committed to perform. Every corporation, as I believe, doing business in this State is responsible for damages resulting in death where its negligence was in respect to some non-delegable matter and its conduct is in violation of the obligations and duties which in its creation the law imposes upon it. Among the obligations, it seems to me clear, are that such master shall provide a reasonably safe place in which the servant shall perform his work and reasonably safe instrumentalities and appliances with which its work shall be performed, and, further, that it shall not be so negligent in the employment of incompetent servants, so that growing out of such negligence damages or death may result to other employes. This doctrine seems to me to be not only sound in legal reason, but seems, in substance, at least, to have received the approval of Mr. LaBatt in his valuable work on Master  Servant, where, in Vol. 1, page 390, Sec. 177, he uses this language:
"The obligations of a master to see that the servants hired by him possess the qualifications, mental, moral, and physical, which will enable them to perform their duties without exposing themselves and their employees to greater dangers than the work necessarily entails, are, in their broad features, similar to the obligations which are incumbent upon him with regard to the other agencies of his business. It is manifest, however, that, in their specific application to human beings, the general principles which define the nature and extent of those obligations must assume a shape somewhat different from that which they bear in their relation to the lower animals, or to inorganic instrumentalities. It is, in fact, apparent that the duty of a master to use care in hiring servants is very closely associated with, if not a special form of, his duty to adopt a safe system in the conduct of his business; that is to say, the duty of seeing that the unreasoning agencies used by him perform their functions."
In the case of Donnelly v. Booth Bros.  H.I. Granite Co.,90 Me. 110, 37 A. 874, it is said: "The law will not allow an employer, whose duty it is to provide reasonably safe appliances, to escape liability by employing incompetent or unsuitable persons to discharge it."
In the case of Stewart v. New York, O.  W.R. Co., 28 N.Y.S.R. 215, 8 N.Y. Supp., 19, it was held negligence to intrust the work of *Page 31 
thawing dynamite to inexperienced workmen who did not understand the danger involved in applying the heat in a certain manner. These facts manifestly suggest the conception of an unsafe method of work, the unsafety of which results from the inefficiency of the person by whom it is done.
It has been held in this State that a waterworks company is liable for the damages proximately resulting from the fall of a water tower negligently constructed on its own premises. (Rigdon v. Temple Waterworks Co., 11 Texas Civ. App. 542[11 Tex. Civ. App. 542], 32 S.W. 828.)
There can be no doubt since the case of Fleming v. Texas Loan Agency, 87 Tex. 238, 26 L.R.A., 250, that the word "person" in subdivision 2 of Article 3017, includes private corporations. The verdict of the jury in this case affirms the fact that the company was negligent in employing Barlow, through whose action and conduct Cooper lost his life. It appears that the machinery by which the instrumentalities operated the mill was situated underneath the floor, and that the construction of same was complex, the relation of one part to another nicely adjusted, and capable of being quickly and easily operated by means of a very slight pressure applied to the levers. It is also undenied and undoubtedly true that Barlow, while necessarily climbing around to do such work as he was sent to do, in ignorance of the danger and without conscious negligence, came in contact with the end of the lever next to the valve which operates the loader. The recovery, therefore, in this case was not allowed and ought not to have been allowed for the mere negligence of Barlow; but it reaches far beyond that and rests upon the negligence of the principal in employing a man in such a task as Barlow was sent to do, who was unacquainted with the dangerous machinery in and around which he was climbing and unmindful, and perhaps heedless, of death that might result from his unconscious interference with it. It ought to have and the jury were justified in holding that such facts were known to or reasonably within the contemplation of Wilson, and that in sending this unlearned, ignorant, negro stripling away from the work with which he was acquainted and among other machinery where the slightest misstep might bring some portion of his body in contact with the lever that would spell death of those above, the deceased, in the nature of things, had no chance to protect himself against such a misadventure. The opinion of the Chief Justice recognizes the fact that Wilson was a vice-principal and concedes that, if the death of Cooper had resulted from his removing the taps from the bolts, the company would have been charged with responsibility for such death; because, as is stated in the opinion, it would be negligence on the part of Wilson to do an act which would, however done, have caused the log to roll down upon Cooper. I am not sure but that goes further in the way of attaching responsibility to the appellant than I would go. I think it would be doubtful whether, for the mere act on the part of Barlow in doing the work which he was requested to do, which caused Cooper's death, a recovery could be had; but, as I understand the question and from my viewpoint, it seems demonstrably clear that where, with knowledge of the danger and intricate arrangement of the machinery, its delicate balance, *Page 32 
the ignorance of its servant, his lack of acquaintance and familiarity with such machinery, and with knowledge that such servant may unconsciously by an unthoughted and inconsidered step send a fellow-workman to eternity, it ought not to be the law in Texas, and, in my judgment, it is not the law, that the company for such an act of its managing officer can escape liability. With this negro, ignorant of the machinery, immature in years, and uninstructed by his vice-principal that the place where he was sent was as full of danger to Cooper as if the place where he was sent had been a powder house and he carelessly caused an explosion, — if, as Mr. LaBatt says, the duty of using care to employ suitable servants is analogous to the duty of the master to provide safe machinery, — why should a recovery in this case be denied? Undoubtedly if the machinery had been defective and this fact had been unknown to Cooper and his death had been caused by such defective machinery, a recovery would be sustained. Why is it not true that recovery would be sustained when, not an appliance of wood and mortar was defective, but a negligent, unskillful, ignorant and unlearned servant, in respect to whose employment the master was negligent, is the occasion of the death.
These views might be elaborated at greater length, but what is said will indicate the grounds of difference with my brethren, and, in some measure, at least, will illustrate the reasons which I believe sustain them.
Reversed and rendered for plaintiff in error.